—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Pincus, J.), dated July 27, 1993, which, after a hearing, dismissed the proceeding and remanded Kenneth Harwood to the custody of an agent of the Governor of the State of South Carolina pursuant to an extradition warrant.
Ordered that the judgment is affirmed, without costs or disbursements.
The existence of a typographical error in the affidavit submitted in support of the extradition request did not serve to render the Governor’s warrant and supporting documentation facially insufficient, particularly since, under the circumstances, the only reasonable inference that could be drawn is that the affiant intended to use Kenneth Harwood’s name and not merely to repeat the name of the confessing co-defendant. Thus, the court properly dismissed the habeas corpus petition (see, People ex rel. Eiseman v Sheriff of Oneida County, 55 Misc 2d 685, affd 30 AD2d 644; see also, People ex rel. Kotch v District Attorney of Kings County, 170 AD2d 632). Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.